DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Andrew J. Lagatta on 01/28/2021.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
 	The Applicant disclosed a liquid discharge device comprising: 
 	an installation case configured to receive a cartridge, the cartridge comprising: 
 	5a first liquid chamber storing a liquid; 
 	a first flow path, one end of the first flow path communicated with the first liquid chamber, the other end of the first flow path communicated with the outside of the cartridge; and
 	a second flow path, one end of the second flow path communicated with 10the first liquid chamber, the other end of the second flow path communicated with the outside of the cartridge;
 	a tank comprising: 
 	a second liquid chamber; 
 	a third flow path, one end of the third flow path communicated with the 15outside, the other end of the third flow path communicated with the second liquid chamber, at least one of the first 
 	a fourth flow path, one end of the fourth flow path being below the other 20end of the third flow path and communicated with the second liquid chamber; and 
 	a fifth flow path, one end of the fifth flow path communicated with the second liquid chamber, the other end of the fifth flow path communicated with the outside; 
 	25a head communicated with the other end of the fourth flow path; 
 	a liquid level sensor; 
 	an interface; and 
 	a controller configured to: 
 	 	receive, from the liquid level sensor, a first signal in a case a position of 30a liquid level in the second liquid chamber is equal to or higher than a62 predetermined position; 
 	 	receive, from the liquid level sensor, a second signal in a case the position is lower than the predetermined position; 
 	 	based on receiving the second signal after receiving the first signal, 5operate the alarm; 
 	 	determine that the cartridge is installed in the installation case; 
 	 	based on determining that the cartridge is installed in the installation case, read first information from a cartridge memory through the interface, the first information indicating an amount of liquid in the first liquid chamber; 10and 
 	 	based on the first information, determine whether the operation of the alarm is cancelled.

5.	U.S. Patent application publication number 2009/0174735 to Yamada disclosed a similar invention in Fig. 1 and 5. Unlike in the instant application, Yamada is silent about “a controller configured to: receive, from the liquid level sensor, a first signal in a case a position of 30a liquid 

6.	U.S. Patent application publication number 2008/0204488 to Usui also disclosed a similar invention in Fig. 3 and in paragraph [0040]. Unlike in the instant application, Usui is silent about “a controller configured to: receive, from the liquid level sensor, a first signal in a case a position of 30a liquid level in the second liquid chamber is equal to or higher than a62 predetermined position; receive, from the liquid level sensor, a second signal in a case the position is lower than the predetermined position; based on receiving the second signal after receiving the first signal, 5operate the alarm; determine that the cartridge is installed in the installation case; based on determining that the cartridge is installed in the installation case, read first information from a cartridge memory through the interface, the first information indicating an amount of liquid in the first liquid chamber; 10and based on the first information, determine whether the operation of the alarm is cancelled”.

7.	U.S. Patent application publication number 2018/0281438 to Horade et al. also disclosed a similar invention in Claim 1. Unlike in the instant application, Horade et al. are silent about “a controller configured to: receive, from the liquid level sensor, a first signal in a case a position of 30a liquid level in the second liquid chamber is equal to or higher than a62 predetermined position; receive, from the liquid level sensor, a second signal in a case the position is lower than the 

8.	The disclosure of the instant application is pertinent because the controller is able to not only notify a user when an ink level in a sub-tank is at or below a threshold that would guaranty a non-interruption of printing, but is also able to notify the user when a replacement cartridge is also empty or not filled up to a minimum required level. The latter condition is determined based on information retrieved from a memory provided on the replacement cartridge.

9.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853